Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment to the claims dated 3-3-2020 included a listing of claim 2 twice (see the claim between claims 11 and 13). This claim will be referred to as claim 12 hereinafter but applicant is advised that the correct numbering must be provided in all subsequent amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 3-4, the language “said annular member” appears which lacks proper antecedent basis as no such annular member has been previously defined in claim 1 or claim 6. Applicant is advised the annular member is first defined in claim 5 and it would appear that to resolve the antecedent problem that claim 6 should be made dependent upon claim 5 rather than claim 1 (see claim 15 and 14). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittbold et al (US 2013/0100759) in view of Todd et al (US 2018/0008993).
Wittbold et al taught that it was known at the time the invention was made to provide for the discharge of a gypsum slurry from a mixer which dispensed the slurry onto a sheet of paper for a gypsum board liner. A discharge boot 200 is taught which is associated in fluid communication with a slurry mixer 102to deliver separate flows of slurry therefrom. The discharge boot included an inlet conduit 202 which was adapted to receive a main flow of slurry from a mixer and first and second outlet conduits 204, 206 separated by a junction portion 210. Applicant is referred to paragraphs [0049] and [0051] and Figures 1-7. The reference taught the use of a rectilinear tube segment which was branched into two segments for dispensing the slurry wherein the angle as defined in the claim was between 20 to 150 degrees in plan view, see paragraphs [0055]-[0057]. The branched tube segments form what one might characterize as a U-shaped form rather than a V-shaped form. 
Todd et al taught that a discharge boot for the discharge of a slurry from a mixer onto a paper included a pair of branched segments through which the slurry traveled in order to dispense the slurry onto a paper. The reference taught that the branched tubes formed a V-shaped form connection with the main dispensing leg of the boot rather than a U-shaped configuration. Clearly whether one provided a V-shaped or U-shaped branch configuration, one skilled in the art would have known either was suitable for the branched configuration of the dispensing of the slurry with none but the expected outcomes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a V-shaped branched arrangement for the branches of the boot in Wittbold et al rather than a U-shaped configuration as such would have been understood to have been useful in the dispensing of a gypsum slurry onto a paper as evidenced by Todd et al. 
With respect to claims 19 and 20, note that the apparatus and processing performed by the combination was for the manufacture of a gypsum drywall where the slurry was deposited upon the surface of the paper. With respect to claims 2 and 11, the particular length of the boot would have been provided in order to attain a good coating with the slurry and one skilled in the art would have found that the length would have been between 30-200 mm as claimed. Regarding the remaining claims, they are nothing more than what would have been expected for one skilled in the art to utilize and conventionally known at the time the invention was made. For instance, it was notoriously well known to incorporate a vibration means in the assembly as such would have been responsible for removing air from the slurry during dispensing. Additionally, the reference to Wittbold et al suggested that the branch tubes would have been reshaped via a compressing of the tubes therein as described therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746